Citation Nr: 1041883	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  07-23 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for residuals of L3-L4 
spondylitis.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for an acquired psychiatric 
disorder, claimed as a nervous condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1968 to November 
1970.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a July 2006 rating decision in which the RO denied service 
connection for bilateral hearing loss.  In October 2006, the 
Veteran filed a notice of disagreement (NOD).  A statement of the 
case (SOC) was issued in June 2007, and in July 2007, the Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the Board 
of Veterans' Appeals).

The Board has recharacterized the matter of service connection 
for a nervous condition to more broadly encompass service 
connection for an acquired psychiatric disability, claimed as a 
nervous condition-as reflected on the title page-consistent 
with Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that 
when a claimant makes a claim, he is seeking service connection 
for symptoms regardless of how those symptoms are diagnosed or 
labeled).

The Board's decision addressing the claim for service connection 
for residuals of L3-L4 spondylitis is set forth below.  The 
claims for service connection for bilateral hearing loss and an 
acquired psychiatric disorder, claimed as a nervous condition, 
are addressed in the remand following the order; those matters 
are being remanded to the RO, via the Appeals Management Center 
(AMC), in Washington, D.C.  VA will notify the appellant when 
further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  The Veteran complained of back pain on several occasions and 
was diagnosed with spondylitis at L3-L4 in service, and has 
credibly asserted continuity of back symptoms since service.

3.  Competent, uncontraverted  medical opinion indicates that 
current back pain/disability, to include likely lumbar 
degenerative disk disease without radiculopathy, are residual to 
old disc infection (spondylitis) at L3-L4.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for residuals of L3-L4 
spondylitis are met.  38 U.S.C.A. §§  1110, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(3010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Given the favorable disposition of the claim for service 
connection for residuals of L3-L4 spondylitis, the Board finds 
that all notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge from service 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

The Veteran asserts that he has current back disability residual 
to spondylitis diagnosed in service.

Service treatment records reflect that the Veteran complained of 
low back pain several times throughout service.  An x-ray taken 
in February 1969 revealed narrowing of the L3-L4 disk space, 
suggesting a possible herniated disc on account of history and 
clinical findings.  In February 1969, the Veteran reported to the 
hospital with an eight-month history of constant back ache, 
increasing in severity and frequency, with no radicular pain or 
history of trauma.  The Veteran was diagnosed with infectious 
spondylitis, healed, L3-4, organism unknown, with persistent x-
ray evidence of disc space narrowing.  He was also diagnosed with 
epiphysitis (Scheuermann's disease) of the first and second 
lumbar vertebrae, chronic, symptomatic.  Both diagnoses were 
noted to have incurred in the line of duty.  At discharge from 
the hospital in March 1969, the Veteran was noted to be 
asymptomatic.  Subsequent to this hospitalization, the Veteran 
continued to complain of back pain, and was diagnosed with 
recurrent lumbosacral strain in July 1970.  The Veteran's 
November 1970 separation examination was normal.

On June 2006 VA examination, the Veteran reported suffering from 
occasional low back pain since separation.  The pain was mainly 
associated with changes in weather and was without any radiating 
leg pain.  The Veteran had not pursued any medical treatment for 
his back since service.  X-rays of the lumbar spine revealed no 
disc space abnormality, although there were moderate hypertrophic 
degenerative features.  The examiner diagnosed sequelae from an 
old disc space infection (spondylitis) of the L3-L4, with the 
likelihood of lumbar degenerative disc disease without 
radiculopathy, which the examiner indicated had no effect on 
activities of daily living.  No neurological abnormalities were 
found.  The physician opined that it was more likely than not 
that the Veteran's current low back pain/disorder was related to 
his in-service diagnosis of spondylitis in service.

The Board notes that the Veteran's service treatment records 
clearly document treatment for back pain on several occasions, 
and that the Veteran was diagnosed with, inter alia, spondylitis 
during service.  Although in the March 1969 hospitalization 
record, the physician noted that the Veteran was asymptomatic at 
discharge, the Veteran continued to complain of low back pain 
until only months before separation.  The Veteran also alleges 
that he has suffered from occasional back pain since service.  
The Board points out that a layperson is competent to report on 
matters observed or within his or her personal knowledge.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  The Veteran is also competent to 
testify about observable symptoms or injury residuals, such as 
back pain.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 
Vet. App. 303 (2007).  Moreover, the Veteran is competent to 
report a continuity of symptomatology.  See Charles v. Principi, 
16 Vet. App. 370 (2002).

The Board is charged with the duty to assess the credibility and 
weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 
367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In 
assessing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal inconsistency, 
facial plausibility, self interest, consistency with other 
evidence of record, malingering, desire for monetary gain, and 
demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board may weigh the absence of contemporaneous 
medical evidence against the lay evidence in determining 
credibility, but the Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).

In this case, as noted above, the Veteran is competent to assert 
that he has suffered from occasional back pain since service, 
although he admits that he has not sought treatment for his back 
at any time since separation.  Despite the lack of evidence of 
record, the Board acknowledges that it cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence, and, here, the Board finds that 
there is no evidence of record that undermines the Veteran's 
credibility.  Thus, the Board finds that  the Veteran's 
assertions of continuity of back symptoms since service are 
credible.

The Board also points out that VA is not free to ignore a medical 
opinion (see Owens v. Brown, 7 Vet. App. 429, 433 (1995)), or to 
reject a medical opinion based on its own medical judgment (see 
Obert v. Brown, Vet. App. 30 (1993) and Colvin v. Derwinski, 1 
Vet. App. 171 (1991)), even if the opinion is based (in whole or 
in part) on lay assertions.  The fact that an examiner relied on 
the assertions of the Veteran does not render the opinion not 
credible unless the Board finds that the lay statements are not 
credible.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 304 (2008).  Here, the Board has evaluated the totality of 
the evidence in determining that the statements of the Veteran 
that he has continued to suffer from back pain since service are 
credible.  Hence, the Board also accepts as credible and 
probative the June 2006 medical opinion evidence that is based, 
in part, on these credible lay assertions.  Significantly, on the 
question of medical nexus between current back disability and 
service, there is no contrary objective evidence or opinion of 
record.  

Thus, the only competent opinion on the nexus question tends to 
support the claim, and this opinion is not contradicted by any 
other competent evidence or opinion of record.

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Given the facts noted above, and with resolution of all 
reasonable doubt in the Veteran's favor, the Board concludes that 
the criteria for service connection for residuals of L3-L4 
spondylitis are met.


ORDER

Service connection for residuals of L3-L4 spondylitis is granted.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims remaining on appeal is warranted.

Regarding the Veteran's claim for service connection for an 
acquired psychiatric disorder, in several statements of record, 
the Veteran described experiencing a stressor during service-
namely an explosion on the U.S.S Enterprise.  He stated that this 
event happened while he was serving on the ship, between June 
1968 and November 1970, somewhere near Hawaii.  

The claims file reflects no action taken by the RO to attempt to 
independently verify this in-service stressor.  In view of the 
Veteran's statements, the Board finds that the record reflects a 
stressor that appears to be independently verifiable, and that 
further action in this regard is warranted.

Accordingly, on remand, the RO should undertake necessary 
development to attempt to verify the Veteran's alleged stressful 
experience relating to an explosion on the U.S.S Enterprise, to 
specifically include through the U.S. Army Joint Services and 
Records Research Center (JSRRC) and any other source(s), as 
appropriate.  Any additional action necessary for independent 
verification of the reported verifiable stressor, to include 
follow-up action requested by the contacted entity, should be 
accomplished.  If the search for corroborating evidence leads to 
negative results, the RO should notify the Veteran of this fact, 
explaining the efforts taken, and describing further action (if 
any) to be taken.

Further, the Board notes that the Veteran has asserted that he 
has suffered from a "nervous condition" related to this 
explosion.  The Veteran, however, has not been provided with a VA 
examination.  Hence, in the event that the RO determines that the 
record establishes the existence of the reported stressor, the RO 
should arrange for the Veteran to undergo VA examination, by a 
psychiatrist or psychologist, at an appropriate VA medical 
facility.  

The Board also finds that the record does not include sufficient 
medical opinion evidence to resolve the claim for service 
connection for bilateral hearing loss.  In December 2006, a VA 
examiner noted that an opinion could not be rendered regarding a 
nexus between bilateral hearing loss and service without 
resorting to mere speculation.  The examining audiologist noted 
that before he could render an opinion, an ear, nose, and throat 
(ENT) examination would be required with the results provided to 
the examiner.  The Veteran presented with significant 
asymmetrical hearing loss and unilateral tinnitus, which would 
suggest possible medical pathology.  In addition, the Veteran had 
some other possible high-risk factors that could be affecting his 
hearing, including having seizures, as well as having a tumor.  
The RO did not obtain any further examination.

Under these circumstances, the Board finds that a medical 
examination and opinion-based on full consideration of the 
Veteran's documented medical history and assertions, and 
supported by clearly-stated rationale-would be helpful in 
resolving the claim for service connection for bilateral hearing 
loss.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159 
(2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Accordingly, the RO should arrange for the Veteran to undergo ENT 
examination by an appropriate physician, at a VA medical 
facility.  

The Veteran is hereby advised that failure to report to any 
scheduled examination(s), without good cause may result in denial 
of the claim(s) (as the original claim(s) for service connection 
will be considered on the basis of the evidence of record).  See 
38 C.F.R. § 3.655 (2010).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the Veteran 
fails to report to any scheduled examination(s), the RO should 
obtain and associate with the claims file (a) copy(ies) of the 
notice(s) of the date and time of the examination(s) sent to him 
by the pertinent medical facility.

Prior to arranging for the Veteran to undergo examination(s), to 
ensure that all due process requirements are met, and that the 
record before the examiner is complete, the RO should also give 
the Veteran another opportunity to provide information and/or 
evidence pertinent to the claims on appeal.  The RO's letter to 
the Veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the relevant 
statute to clarify that VA may make a decision on a claim before 
the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2010).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).  However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to ensure 
full compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO should 
also undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claims 
remaining on appeal.  As indicated, the RO's adjudication of 
these claims must include consideration of all pertinent evidence 
added to the claims file since the RO's last adjudication of each 
claim.

Accordingly, these matters are hereby REMANDED to the RO, via the 
AMC, for the following action:

1. The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization to enable it to 
obtain any additional evidence pertinent to 
the claims on appeal that is not currently of 
record.

The RO should also clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claims 
within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.  

3.  The RO should undertake necessary action 
to attempt to independently verify the 
occurrence of the Veteran's alleged stressor 
(an explosion onboard the U.S.S. Enterprise 
during his period of service) relating to his 
alleged psychiatric disorder, to particularly 
include contact with the JSRRC (and other 
appropriate source(s)).  Any additional 
action necessary for independent verification 
of the stressor, to include follow-up action 
requested by the contacted entity, should be 
accomplished.  If the search for 
corroborating records leads to negative 
results, the RO should notify the Veteran and 
afford him the opportunity to respond.  The 
RO should also follow up on any additional 
action suggested by the JSRRC.

4.  After associating with the claims file 
all available records and/or responses 
received from each contacted entity, the RO 
should prepare a report detailing the 
occurrence of any specific in-service 
stressful experience deemed established by 
the record.  This report is then to be added 
to the Veteran's claims file.  If the 
occurrence of no claimed in-service stressful 
experience is verified, then the RO should so 
state in its report, skip the development 
requested in paragraph 5, below, and proceed 
with paragraph 6.  

5.  If, and only if, evidence corroborating 
the occurrence of the aforementioned in-
service stressful experience is received, the 
RO should arrange for the Veteran to undergo 
VA examination, by a psychiatrist or 
psychologist, at a VA medical facility.  The 
entire claims file, to include a 
complete copy of the REMAND, must be 
made available to the examiner 
designated to examine the Veteran, and 
the report of examination should include 
discussion of the Veteran's documented 
psychiatric history and assertions.  All 
tests and studies, to include psychological 
testing, if deemed warranted, should be 
accomplished, and all clinical findings 
should be reported in detail.

The physician should clearly identify all 
current psychiatric disability/ies.  Then, 
with respect to each such diagnosed 
disability, the physician should offer an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is a  50 percent 
or greater probability), that the disability 
had its onset in or is otherwise medically 
related to service.  In rendering a 
determination as to whether the diagnostic 
criteria for PTSD are met, the examiner is 
instructed that only a specifically 
corroborated in-service stressful event may 
be considered for the purpose of determining 
whether exposure to such in-service event has 
resulted in PTSD.  If a diagnosis of PTSD is 
deemed appropriate, the examiner must 
identify the specific stressor underlying the 
diagnosis, and should comment upon the link 
between the current symptomatology and the 
verified stressor.

In rendering the requested opinion, the 
physician should specifically consider the 
in- and post-service treatment records, as 
well as the Veteran's contentions.  

The examiner should set forth all examination 
findings, along with complete rationale for 
the conclusions reached, in a printed 
(typewritten) report.  

6.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, or a 
reasonable time period for the Veteran's 
response has expired, the RO should also 
arrange for the Veteran to undergo ENT 
examination, by an appropriate physician, at 
a VA medical facility.  The entire claims 
file, to include a complete copy of the 
REMAND, must be made available to the 
physician designated to examine the 
Veteran, and the report of examination 
should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the examining 
physician prior to the completion of his or 
her report), and all clinical findings should 
be reported in detail.

The physician should offer an opinion, 
consistent with sound medical judgment, as to 
whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability), that the Veteran's current 
bilateral hearing loss disability had its 
onset in or is otherwise medically related to 
service.

In rendering each requested opinion, the 
physician should specifically consider the 
in- and post-service treatment records, as 
well as the Veteran's assertions.  

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in a 
printed (typewritten) report.

7.  If the Veteran fails to report to any 
scheduled examination(s), the RO must obtain 
and associate with the claims file a 
copy(ies) of any notice(s) of the date and 
time of the examination(s) sent to him by the 
pertinent VA medical facility.

8.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

9.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claims for service 
connection for bilateral hearing loss and for 
an acquired psychiatric disorder, in light of 
all pertinent evidence and legal authority.

10.  If any benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC that includes clear reasons 
and bases for all determinations, and afford 
them the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


